 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JOHN W. LAMBERT,

10                                  Plaintiff,              Case No. C17-1792-RAJ

11          v.
                                                            ORDER GRANTING DEFENDANTS’
12   CHIEF ASTON, et al.,                                   MOTION TO DISMISS

13                                  Defendants.

14

15          The Court, having reviewed plaintiff’s amended complaint, defendants’ motion to

16   dismiss this action, the Report and Recommendation of the Honorable James P. Donohue, United

17   States Magistrate Judge, any objections thereto, and the remaining record, hereby finds and

18   ORDERS:

19          (1)     The Report and Recommendation is approved and adopted.

20          (2)     Defendants’ motion to dismiss this action (Dkt. 19) is GRANTED.

21          (3)     Plaintiff’s amended complaint (Dkt. 7) and this action are DISMISSED, with

22   prejudice, for failure of plaintiff to comply with the rules of discovery as set forth in the Federal

23   Rules of Civil Procedure and for failure to prosecute this action.
     ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS - 1
 1          (4)    The Clerk is directed to send copies of this Order to plaintiff, to counsel for

 2   defendants, and to the Honorable James P. Donohue.

 3          DATED this 10th day of December, 2018.

 4

 5

 6
                                                          A
                                                          The Honorable Richard A. Jones
 7                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS - 2
